Exhibit 10.25

AMENDMENT NO. 3 TO
THE PMI GROUP, INC.
EQUITY INCENTIVE PLAN

                    THE PMI GROUP, INC., having adopted The PMI Group, Inc.
Equity Incentive Plan (the “Plan”) as of August 16, 1999 and June 1, 2000 and
having amended the Plan on two subsequent occasions (June 1, 2000 and May 17,
2001), hereby again amends the Plan as follows effective as of July 1, 2002:

          Section 5.9 Grant of Reload Options is revised in its entirety as
follows:

 

          5.9 Grant of Reload Options.  The Committee may provide in an Award
Agreement that a Participant who exercises all or part of an Option by payment
of the Exercise Price with already-owned Shares, shall be granted an additional
option (a “Reload Option”) for a number of shares of stock equal to the number
of Shares tendered to exercise the previously granted Option plus, if the
Committee so determines, any Shares withheld or delivered in satisfaction of any
tax withholding requirements.  As determined by the Committee, each Reload
Option shall (a) have a Grant Date which is the date as of which the previously
granted Option is exercised, and (b) be exercisable on the same terms and
conditions as the previously granted Option, except that the Reload Options
shall be scheduled to vest six (6) months after the Grant Date and the Exercise
Price shall be determined as of the Grant Date.

          IN WITNESS WHEREOF, The PMI Group, Inc., by its duly authorized
officer, has executed this Amendment No. 3 to the Plan on the date indicated
below.

 

 

 

THE PMI GROUP, INC.

 

 

 

 

Dated: Aug. 28, 2002

By

/s/ CHARLES BROOM

 

 

 

--------------------------------------------------------------------------------

 

 

Title:

SVP Human Resources

 